DETAILED ACTION
This action is responsive to the application No. 16/685,959 filed on November 15, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 06/24/2021 responding to the Office action mailed on 03/24/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1, 2, 4-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2015/0255498) in view of Hirigoyen (2012/0153127).

Regarding Claim 1, Sugiura (see, e.g., Fig. 10), teaches an image sensor comprising:
a plurality of pixels 23, each pixel 23 including a photodiode 55a that is disposed in a substrate 51/52 and detects light (see, e.g., pars. 0040-0041);
a plurality of deep trench isolation (DTI) structures 6 formed in the substrate 51/52 to optically isolate each of the plurality of pixels 23 from neighboring pixels 23 (see, e.g., par. 0071); and
a transparent electrode layer 4 arranged over the photodiode 5a and electrically connected to the plurality of DTI structures 6 (see, e.g., par. 0071),
wherein:
the plurality of pixels 23 includes an active pixel 23 to convert incident light into electrical signals (see, e.g., par. 0029),
the active pixel 23 includes a color filter 8a disposed over the substrate 51/52 and configured to selectively allow a light signal having a specific wavelength to pass through (see, e.g., par. 0133),
the transparent electrode layer 4 in the active pixel 23 is disposed between the substrate 51/52 and the color filter 8a, and
4 is disposed between the substrate 51/52 and the color filter 8a and causes charges to be accumulated and fixed in the substrate 51/52 (see, e.g., par. 0071).
Sugiura is silent with respect to the claim limitation that the accumulated charges are electron holes.  Hirigoyen (see, e.g., Fig. 2G), on the other hand, teaches that during the use of the sensor, the contact may be employed to bias the conductive material positive or negative, depending upon the type of photosite, and the amount of biasing may be adjusted to create an accumulation region around the sidewalls of the trench.  In this manner, interfacial traps at the interface between the substrate and the trench may be passivated, and thus dark current may be reduced (see, e.g., pars. 0050, 0054).
It would have been obvious to one of ordinary skill in the art at the time of filing to bias the conductive material and accumulate electron holes in Sugiura’s device, as taught by Hirigoyen, to passivate interfacial traps at the interface between the substrate and the trench, and thus, reduce dark current.

Regarding Claim 2, Sugiura and Hirigoyen teach all aspects of claim 1.  Sugiura (see, e.g., Fig. 10), teaches that the transparent electrode layer 4 of the active pixel 23 is configured to apply a first bias to the DTI structure 6 of the active pixel 23 (see, e.g., par. 0071).

Regarding Claim 4, Sugiura and Hirigoyen teach all aspects of claim 1.  Sugiura (see, e.g., Fig. 10), teaches that the DTI structure 6 includes:
61 formed of an insulation material that is different in refractive index from the substrate 51/52 (see, e.g., pars. 0071, 0100); and29146210413.1U.S. Patent ApplicationAttorney Docket No. 088453-8252.US00
an electrode 60 formed of a conductive material that fills an inner region of the sidewall 61 (see, e.g., pars. 0071, 0101).  

Regarding Claim 5, Sugiura and Hirigoyen teach all aspects of claim 1.  Sugiura (see, e.g., Fig. 10), teaches an insulation layer 62 disposed between the substrate 51/52 and the transparent electrode layer 4 (see, e.g., par. 0063).  

Regarding Claim 6, Sugiura and Hirigoyen teach all aspects of claim 5.  Hirigoyen (see, e.g., Fig. 2G), teaches that the DTI structure 15 is electrically coupled to the electrode layer 90 through a contact 60 passing through the insulation layer 50 (see, e.g., pars. 0049-0050).
Sugiura (see, e.g., Fig. 10), teaches a transparent electrode 4 (see, e.g., par. 0071).

Regarding Claim 7, Sugiura and Hirigoyen teach all aspects of claim 1.  Sugiura (see, e.g., Fig. 10), teaches that the DTI 6 is a frontside DTI 10(FDTI) structure formed from a front side of the substrate 51/52 or a backside DTI (BDTI) formed from a back side of the substrate 51/52.

Regarding Claim 11, Sugiura and Hirigoyen teach all aspects of claim 1.  Sugiura (see, e.g., Fig. 10), teaches a:
3 disposed over the color filter 8a and configured to focus incident light onto the 10photodiode 5a (see, e.g., par. 0048).

Claims 3, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2015/0255498) in view of Hirigoyen (2012/0153127) and further in view of Lee (US 2019/0148457).

Regarding Claim 3, Sugiura and Hirigoyen teach all aspects of claim 1.  They are silent with respect to the claim limitations of that the plurality of pixels includes an optical black pixel to generate a signal that is not due to the incident light, and wherein the transparent electrode layer of the optical black pixel is configured to apply a second bias to the DTI structure of the active pixel (see, e.g., par. 0030).  
Lee (see, e.g., Fig. 6), on the other hand, teaches that the plurality of pixels PX includes an optical black pixel OBPX for outputting optical black as a reference of a black level and to generate a signal that is not due to the incident light, and wherein the transparent electrode layer 272 of the optical black pixel OBPX is configured to apply a second bias to the DTI structure 150/155 of the active pixel PX (see, e.g., par. 0030).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include an optical black pixel in Sugiura’s/Hirigoyen’s device, as taught by Lee, to output optical black as a reference of a black level.

Regarding Claim 8, Sugiura and Hirigoyen teach all aspects of claim 1.  They are silent with respect to the claim limitation that the plurality of pixels further includes:
an optical black pixel configured to generate another pixel signal that is not due to the incident light, and

Lee (see, e.g., Fig. 6), on the other hand, teaches an optical black pixel OBPX configured to generate another pixel signal that is not due to the incident light for outputting optical black as a reference of a black level (see, e.g., par. 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include an optical black pixel in Sugiura’s/Hirigoyen’s device, as taught by Lee, to output optical black as a reference of a black level.
Additionally, regarding the limitation that “a first bias applied to a transparent electrode layer of the active pixel is different from a second bias applied to a transparent electrode layer of the optical black pixel” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the image sensor.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
Sugiura, Hirigoyen, and Lee disclose all the structural limitations as required by claim 8, including a first transparent electrode layer 272 of the active pixel PX and a second transparent electrode layer 272 of the optical black pixel OBPX, thus a recitation of the manner in which the claimed device is intended to be employed, such that “a first bias applied to a transparent electrode layer of the active pixel is different from a second bias applied to a transparent electrode layer of the optical black pixel”, does not distinguish over the cited reference regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, no matter which of the device’s functions is referred to in the claim, and if the prior art structure is capable of performing the intended function, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967).  In the instant application, a first bias applied to a transparent electrode layer of the active pixel being different from a second bias applied to a transparent electrode layer of the optical black pixel does not differentiate the claimed device from Lee’s device since it requires merely applying a different bias to each of the transparent electrode layers.

Regarding Claim 9, Sugiura, Hirigoyen, and Lee teaches all aspects of claim 8.  They are silent with respect to the claim limitations that the first bias and the second bias are pre-determined to minimize a difference in dark-level signal between the active pixel and the optical black pixel.  
See also the comments stated above in claim 8 regarding functional limitations which are considered repeated here.

Regarding Claim 12, Sugiura and Hirigoyen teach all aspects of claim 1.  They do not show that:
the plurality of pixels includes an optical black pixel, and
the optical black pixel further includes:
a light shielding layer disposed over the transparent electrode layer and configured to 15block the incident light (see, e.g., par. 0073).
Lee (see, e.g., Fig. 6), on the other hand, teaches that:
the plurality of pixels includes an optical black pixel OBPX (see, e.g., par. 0030), and
the optical black pixel OBPX further includes:
a light shielding layer 287 disposed over the transparent electrode layer 272 and configured to 15block the incident light (see, e.g., par. 0073).
It would have been obvious to one of ordinary skill in the art at the time of filing to include an optical black pixel in Sugiura’s/Hirigoyen’s device, as taught by Lee, to output optical black as a reference of a black level.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2015/0255498) in view of Hirigoyen (2012/0153127), Lee (US 2019/0148457) and further in view of Holtzclaw (US 2008/0117661).

Regarding Claim 10, Sugiura, Hirigoyen, and Lee teach all aspects of claim 9.  They are silent with respect to the claim limitation of an one-time programmable (OTP) memory configured to store a voltage value of the first bias and a voltage value of the second bias.
Holtzclaw (see, e.g., Fig. 3A), in very similar imaging devices, on the other hand, teaches implementation of compact one-time programmable (OTP) memory cells configured to store a voltage value of the first bias and a voltage value of the second bias, with potential uses in storage of parts ID, image related settings such as color balance, defective pixel information and/or customer information such as lens identity.  Ideally at least some of this information should be customer programmable to allow sensor configuration after manufacturer delivery (see, e.g., pars. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of filing to include one-time programmable (OTP) memory cells in Sugiura’s/Hirigoyen’s/Lee’s device, as taught by Holtzclaw, to store parts ID, image related settings such as color balance, defective pixel information and/or customer information such as lens identity.
See also the comments stated above in claim 8 regarding functional limitations which are considered repeated here.

Allowable Subject Matter
Claims 13-21 are allowed.

Response to Arguments
Applicant’s arguments filed on 06/24/2021 with respect to claim 1 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
/Nelson Garces/Primary Examiner, Art Unit 2814